261 F.2d 834
SUN OIL COMPANY, a New Jersey Corporation, Appellant and Cross-Appellee,v.Carrie Craddock FISHER, as Administratrix of the Estate of Deuane Craddock, Deceased, Appellee and Cross-Appellant, andAuto Owners Insurance Company, Appellee.Carrie Craddock FISHER, as Administratrix of the Estate of Deuane Craddock, Deceased, Appellee and Cross-Appellant,v.SUN OIL COMPANY, Appellant and Cross-Appellee.
No. 13498.
No. 13499.
United States Court of Appeals Sixth Circuit.
December 10, 1958.

Appeal from the United States District Court for the Eastern District of Michigan, Detroit; Frank A. Picard, Judge.
Robert E. Fox and G. Cameron Buchanan, of Alexander, Cholette, Buchanan, Perkins & Conklin, Detroit, Mich., for Sun Oil Company.
Phillip C. Kelly, Campbell & Layher, Jackson, Mich., Dimmers & MacRitchie, Hillsdale, Mich., for Carrie Craddock Fisher, etc., et al.
Before ALLEN, Chief Judge, MARTIN, Circuit Judge, and GOURLEY, District Judge.
PER CURIAM.


1
This case came on to be heard upon the record and briefs and oral argument of counsel:


2
And it appearing that reversible error requiring a new trial exists in this record;


3
It is ordered that the case be remanded to the District Court for new trial. It is suggested that the case be set for hearing on the opening day of the next term of the District Court.